Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 1 of 18 PAGEID #: 1706




                          EXHIBIT 2
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 2 of 18 PAGEID #: 1707



   IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                            OHIO, EASTERN DIVISION
  ______________________________________

  KEN JOHANSEN, on behalf of himself
  and others similarly situated,

                 Plaintiff                            Case No. 2:16-cv-00121

  vs.

  ONE PLANET OPS INC.,

                 Defendant.


           DECLARATION OF ERIC SCHACHTER RE: NOTICE PROCEDURES

  I, Eric Schachter, declare as follows:

         1.      I am a Vice President of A.B. Data, Ltd.’s Class Action Administration Company

  (“A.B. Data”), whose Corporate Office is located in Milwaukee, Wisconsin. A.B. Data was

  appointed as the Settlement Administrator in this matter and is not a party to this action. I have

  personal knowledge of the facts set forth herein and, if called as a witness, could and would

  testify competently thereto.

                                           CAFA Notification

         2.      In compliance with the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715,

  A.B. Data compiled a CD-ROM containing the following documents: Class Action Complaint,

  Class Action Settlement Agreement, Proof of Claim Form, Proposed Final Approval Order and

  Judgment, Long Form Notice, Postcard Notice, Proposed Preliminary Approval Order, and

  Plaintiff’s Unopposed Motion for Preliminary Approval of Class Action Settlement and

  Incorporated Memorandum in Support, which accompanied a cover letter (collectively, the

  “CAFA Notice Packet”). A copy of the cover letter is attached hereto as Exhibit A.

         3.      On August 5, 2019, A.B. Data caused fifty-seven (57) CAFA Notice Packets to be

  mailed via Priority Mail from the U.S. Post Office in Milwaukee, Wisconsin to the persons listed
  in Exhibit B, i.e., the U.S. Attorney General, the Attorneys General of each of the 50 States and

  the District of Columbia, and the Attorneys General of the five recognized U.S. Territories.

                                                  1
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 3 of 18 PAGEID #: 1708



         4.      On August 8, 2019, A.B. Data mailed an additional letter to the 57 recipients

  detailed in Exhibit B, correcting the filing date of Plaintiff’s unopposed motion for preliminary

  approval. The additional letter provided the correct filing date of July 25, 2019. A copy of the

  correction letter is attached hereto as Exhibit C.

         5.      As of the date of this Declaration, A.B. Data has not received any responses to the

  CAFA Notice Packet identified in ¶3 above or the correction letter referenced in ¶4.

                                               Class List

         6.      On or around August 2, 2019, A.B. Data received a file containing a list of

  eligible phone numbers (“Class List”) from Defense Counsel.

         7.      On or around August 5, 2019, A.B. Data facilitated, through a vendor, reverse

  directory searches of 9,406 of the telephone numbers on the Class List, each of which either

  lacked a corresponding name and address and/or was associated with multiple names. Upon

  completion of A.B. Data’s analysis of the data returned by the vendor, the names and addresses

  of these 9,406 telephone numbers were updated, yielding 9,339 unique names and addresses.

         8.      A.B. Data routinely performs reverse directory searches to identify names and

  addresses associated with telephone numbers for TCPA administrations, and this process has

  been relied upon by A.B. Data for a number of administrations in past years for the purpose

  of notice.

         9.      A.B. Data formatted the list for mailing purposes and processed the names and

  addresses through the National Change of Address Database (“NCOA”) to update any addresses

  on file with the United States Postal Service (“USPS”). A.B. Data updated its proprietary

  database with the Class List.

                                             Mailed Notice

         10.     On November 8, 2019, A.B. Data caused the Postcard Notice (“Postcard Notice”)

  to be printed and mailed to the 9,339 unique names yielded during the reverse director search. A

  true and correct copy of the Postcard Notice is attached hereto as Exhibit D.
         11.     Since mailing the Postcard Notices to the Settlement Class Members, A.B. Data

  has received 769 Postcard Notices returned by the USPS with undeliverable addresses. Through


                                                       2
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 4 of 18 PAGEID #: 1709



  credit bureau and/or other public-source databases, A.B. Data performed address searches for

  these undeliverable Postcard Notices and was able to find updated addresses for 261 Settlement

  Class Members. Following the re-mailing of Postcard Notices, 95 were returned once again as

  undeliverable. A.B. Data has not taken any further action on these Postcard Notices.

         12.     Altogether, individual notice was successfully sent to 8,736 Settlement Class

  Members (94%) without a returned notice being received. There are 603 Settlement Class

  Members (6%) for whom valid addresses have not been found.

                                            Case Website

         13.     On or around November 8, 2019, A.B. Data established a website,

  www.OPOSettlement.com, dedicated to this matter to provide information to the Settlement

  Class Members and to answer frequently asked questions. The website URL was set forth in the

  Notice, Publication Notice, and Claim Form. Visitors to the website could submit claims online

  and download copies of the Notice, the Claim Form, and other case-related documents. To date,

  the website has received 29,499 unique visits.

                                   Toll-Free Telephone Number

         14.     On or around November 8, 2019, A.B. Data established a toll-free telephone

  number dedicated to answering telephone inquiries from Settlement Class Members. To date,

  A.B. Data has received and/or returned a total of 6,480 calls.

                                            Claim Forms

         15.     The deadline for Settlement Class Members to file claims in this matter was

  January 9, 2020. To date, A.B. Data has received a total of 519 claims. After removing

  duplicative and invalid claims, there are preliminarily 456 claims eligible for payment. A.B. Data

  continues to undertake programmatic and manual audits and quality assurance reviews to

  identify duplicate and invalid claims.

                                 Requests for Exclusion from Class

         16.     The deadline for Settlement Class Members to request to be excluded from the
  Class was January 9, 2020. To date, A.B. Data has received 2 requests for exclusion. A list of the

  requests for exclusion received is attached as Exhibit E.


                                                   3
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 5 of 18 PAGEID #: 1710



                                   Objections to the Settlement

         17.     The deadline for Settlement Class Members to object to the Settlement was

  January 9, 2020. To date, A.B. Data has not received any objections and is not aware of any

  objections being submitted.

                                          Fund Distribution

         18.     A.B. Data has preliminarily calculated the Settlement Class Member Settlement

  awards. These calculations are based on the assumptions that the gross Settlement amount is

  $752,560.00, and from that amount, deductions are made for (a) attorneys’ fees ($250,853.00);

  (b) attorneys’ costs ($37,431.63); (c) named plaintiff award ($10,000.00); and (d) administration

  costs ($75,000.00). The remaining amount ($379,275.37) (the “Net Settlement Fund”) will be

  distributed on a pro rata basis to Settlement Class Members with Approved Claims. Each

  Settlement Class Member who submits an Approved Claim shall be entitled to receive an amount

  equal to the Settlement Class Recovery divided by the total number of Approved Claims, which,

  if all currently eligible claims are accepted, is estimated to be $831.74 per claim. Should the

  Court-awarded fees or costs differ from those shown above, or if the list of Settlement Class

  Members approved for payment and/or their class data changes, the estimated award allocation

  calculations will change accordingly.



         I declare under penalty of perjury under the laws of the State of Wisconsin that the

  foregoing is true and correct.



         Executed this 13th day of February 2020 at Milwaukee, Wisconsin.



                                                      __________________________
                                                            Eric Schachter




                                                 4
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 6 of 18 PAGEID #: 1711




                     EXHIBIT A
       Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 7 of 18 PAGEID #: 1712




August 5, 2019

via USPS Priority Mail


Re:      Ken Johansen v. One Planet Ops, Inc., Civil Action No. 2:16-cv-00121 (S.D. Ohio)
         28 U.S.C. § 1715(b) Notification

Dear Sir or Madam:
Settlement Administrator A.B. Data, Ltd., on behalf of the Defendant in the above-referenced action
(the “Action”), provides the notice as specified in the Class Action Fairness Act of 2005, 28 U.S.C. § 1715(b).
The Action is pending before U.S. District Court Judge Algenon L. Marbley in the United States District Court
for the Southern District of Ohio. On June 25, 2019, counsel for the Plaintiff filed an unopposed motion for
preliminary approval of a Class Action Settlement Agreement (the “Settlement Agreement”). The Court has not
yet preliminarily approved the Settlement Agreement or set a hearing date for final approval of the Settlement
Agreement.
Please find enclosed a CD containing certain documents and information in “.pdf” format as required by the
Class Action Fairness Act. These include the following enclosures:
      1. The Class Action Complaint, filed on February 10, 2016;
      2. The Settlement Agreement, executed on July 17, 2019;
      3. The Claim Form, Exhibit 1 of the Settlement Agreement;
      4. The (Proposed) Final Approval Order and Judgment, Exhibit 2 of the Settlement Agreement;
      5. The Postcard Notice, Exhibit 3 of the Settlement Agreement;
      6. The Long Form Notice, Exhibit 4 of the Settlement Agreement;
      7. The [Proposed] Preliminary Approval Order, Exhibit 5 of the Settlement Agreement; and
      8. The Plaintiff’s Unopposed Motion for Preliminary Approval of Class Action Settlement and
         Incorporated Memorandum in Support.
Also included on the CD is a list containing the estimated number of class members residing in each state and
the estimated proportionate share of the claims by state to the entire Settlement.
There are no contemporaneous agreements between Class Counsel and Defendant’s Counsel in conjunction
with the proposed Settlement other than the enclosed Settlement Agreement. At this time, there has been no
final judgment or notice of dismissal, and there are no written judicial opinions relating to the Settlement
Agreement.
The foregoing information is provided based upon what is currently available to date and the status of the
proceedings at the time of the submission of this notice.
Sincerely,
A.B. Data, Ltd.
Settlement Administrator on behalf of Defendant
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 8 of 18 PAGEID #: 1713




                     EXHIBIT B
                                      Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 9 of 18 PAGEID #: 1714


                            Office                                    Name           Street Address 1                              Street Address 2                                City   State        Zip
United States Attorney General                            William Barr               US Department of Justice                      950 Pennsylvania Ave, NW              Washington       DC      20530-0001
Office of the Alabama Attorney General                    Steve Marchall             501 Washington Avenue                                                               Montgomery       AL      36130
Office of the Alaska Attorney General                     Jahna Lindemuth            1031 W. 4th Avenue                            Suite 200                             Anchorage        AK      99811-0300
Office of the American Samoa Attorney General             Talauega Eleasalo V. Ale   American Samoa Gov't, Exec. Ofc. Bldg         Utulei, Territory of American Samoa   Pago Pago        AS      96799
Office of the Arizona Attorney General                    Mark Brnovich              1275 W. Washington St.                                                              Phoenix          AZ      85007
Office of the Arkansas Attorney General                   Leslie Rutledge            323 Center St.                                Ste. 200                              Little Rock      AR      72201-2610
Office of the California Attorney General                 Xavier Becerra             1300 I St.                                    Ste. 1740                             Sacramento       CA      95814
Office of the Colorado Attorney General                   Phil Weiser                Ralph Carr Colorado Judicial Center           1300 Broadway, 10th Floor             Denver           CO      80203
Office of the Connecticut Attorney General                William Tong               55 Elm St.                                                                          Hartford         CT      06141-0120
Office of the Delaware Attorney General                   Kathy Jennings             Dept of Justice                               820 N. French St. Ste 1               Wilmington       DE      19801
Office of the District of Columbia Attorney General       Karl A. Racine             441 4th Street, NW                            Ste. 1100S                            Washington       DC      20001
Office of the Florida Attorney General                    Ashley Moody               300 The Capitol                               PL 01                                 Tallahassee      FL      32399-1050
Office of the Georgia Attorney General                    Chris Carr                 40 Capitol Square, SW                                                               Atlanta          GA      30334-1300
Office of the Guam Attorney General                       Leevin T. Camacho          ITC Building                                  590 S Marine Corps Dr, Ste. 706       Tamuning         Guam    96913
Office of the Hawaii Attorney General                     Clare E. Connors           425 Queen St                                                                        Honolulu         HI      96813
Office of the Idaho Attorney General                      Lawrence Wasden            Statehouse                                                                          Boise            ID      83720-1000
Office of the Illinois Attorney General                   Kwame Raoul                10 W Randloph St                              Ste 1200                              Chicago          IL      60601
Office of the Indiana Attorney General                    Curtis T. Hill, Jr.        Indiana Government Center South - 5th Floor   302 W. Washington St.                 Indianapolis     IN      46204
Office of the Iowa Attorney General                       Tom Miller                 Hoover State Office Bldg.                     1305 E. Walnut                        Des Moines       IA      50319
Office of the Kansas Attorney General                     Derek Schmidt              120 S.W. 10th Ave                             2nd Fl                                Topeka           KS      66612-1597
Office of the Kentucky Attorney General                   Andy Beshear               700 Capitol Avenue                            Capitol Building, Ste. 118            Frankfort        KY      40601
Office of the Louisiana Attorney General                  Jeff Landry                PO Box 94095                                                                        Baton Rouge      LA      70804-4095
Office of the Maine Attorney General                      Aaron Fray                 State House Station 6                                                               Augusta          ME      04333
Office of the Maryland Attorney General                   Brian Frosh                200 St. Paul Place                                                                  Baltimore        MD      21202-2202
Office of the Massachusetts Attorney General              Maura Healey               1 Ashburton Place                                                                   Boston           MA      02108-1698
Office of the Michigan Attorney General                   Dana Nessel                525 W Ottawa St                               G Mennen Willaims BLDG 7th FL         Lansing          MI      48909-0212
Office of the Minnesota Attorney General                  Keith Ellison              Martin Luther King, Jr. Blvd.                 Ste. 102 State Capital 75 DR          St. Paul         MN      55155
Office of the Mississippi Attorney General                Jim Hood                   Department of Justice                         PO Box 220                            Jackson          MS      39205
Office of the Missouri Attorney General                   Eric Schmitt               PO BOX 899                                                                          Jefferson City   MO      65101
Office of the Montana Attorney General                    Tim Fox                    Justice Bldg. Third Floor                     215 N. Sanders                        Helena           MT      59620-1401
Office of the Nebraska Attorney General                   Doug Peterson              2115 State Capitol                            PO Box 98920                          Lincoln          NE      68509-8920
Office of the Nevada Attorney General                     Aaron Ford                 Old Supreme Ct. Bldg.                         100 N. Carson St                      Carson City      NV      89701
Office of the New Hampshire Attorney General              Gordon MacDonald           33 Capitol St                                                                       Concord          NH      03301-6397
Office of the New Jersey Attorney General                 Gurbir S. Grewal           Richard J. Hughes Justice Complex             25 Market St.                         Trenton          NJ      08625
Office of the New Mexico Attorney General                 Hector Balderas            PO Drawer 1508                                                                      Santa Fe         NM      87504-1508
Office of the New York Attorney General                   Letitia A. James           Dept. of Law - The Capitol                    2nd fl.                               Albany           NY      12224
Office of the North Carolina Attorney General             Josh Stein                 Dept. of Justice                              PO Box 629                            Raleigh          NC      27602-0629
Office of the North Dakota Attorney General               Wayne Stenehjem            State Capitol                                 600 E. Boulevard Ave.                 Bismark          ND      58505
Office of the Northern Mariana Islands Attorney General   Edward Manibusan           Administration Building                       PO Box 10007                          Saipan           MP      96950
Office of the Ohio Attorney General                       Dave Yost                  State Office Tower                            30 E. Broad St. FL 14                 Columbus         OH      43266-0410
Office of the Oklahoma Attorney General                   Mike Hunter                313 NE 21st Street                                                                  Oklahoma City    OK      73105
Office of the Oregon Attorney General                     Ellen F. Rosenblum         Justice Bldg                                  1162 Court St.                        Salem            OR      97301
Office of the Pennsylvania Attorney General               Josh Shapiro               393 Walnut Street                             Strawerry Square, 15th Floor          Harrisburg       PA      17120
Office of the Puerto Rico Attorney General                Wanda Vazquez Garced       PO Box 902192                                                                       San Juan         PR      00902-0192
Office of the Rhode Island Attorney General               Peter Neronha              150 S. Main St.                                                                     Providence       RI      02903
Office of the South Carolina Attorney General             Alan Wilson                Rembert C. Dennis Office Bldg                 PO Box 11549                          Columbia         SC      29211-1549
Office of the South Dakota Attorney General               Jason Ravnsborg            1302 East Highway 14                          Suite 1                               Pierre           SD      57501-8501
Office of the Tennessee Attorney General                  Herbert H. Slatery III     425 5th Ave. North                                                                  Nashville        TN      37243
Office of the Texas Attorney General                      Ken Paxton                 Capitol Station                               PO Box 12548                          Austin           TX      78711-2548
Office of the Utah Attorney General                       Sean Reyes                 State Capital RM 236                                                                Salt Lake City   UT      84114-0810
Office of the Vermont Attorney General                    TJ Donovan                 109 State St.                                 Suite 1001                            Montpelier       VT      05609-1001
Office of the Virgin Islands Attorney General             Denise George-Counts       34-38 Kronprindens Gade                       Gers Bldg 2nd Floor                   St. Thomas       VI      00802
Office of the Virginia Attorney General                   Mark Herring               202 N 9th St                                                                        Richmond         VA      23219
Office of the Washington Attorney General                 Bob Ferguson               1125 Washington Street SE                     PO Box 40100                          Olympia          WA      98504-0100
Office of the West Virginia Attorney General              Patrick Morrisey           State Capitol                                 1900 Kanawha Blvd. E                  Charleston       WV      25305
Office of the Wisconsin Attorney General                  Josh Kaul                  State Capitol, Rm 114 East                    PO Box 7857                           Madison          WI      53707-7857
Office of the Wyoming Attorney General                    Bridget Hill               State Capitol Bldg.                                                                 Cheyenne         WY      82002
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 10 of 18 PAGEID #: 1715




                      EXHIBIT C
      Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 11 of 18 PAGEID #: 1716




August 8, 2019

via USPS Priority Mail


Re:     Ken Johansen v. One Planet Ops, Inc., Civil Action No. 2:16-cv-00121 (S.D. Ohio)
        28 U.S.C. § 1715(b) Notification

Dear Sir or Madam:
On August 5, 2019, A.B. Data, Ltd., on behalf of the Defendant in the above-referenced action, sent a 28 U.S.C.
§ 1715(b) Notification stating that counsel for the Plaintiff filed an unopposed motion for preliminary approval
of a Class Action Settlement Agreement on June 25, 2019. The motion’s filing date in the Notification is
incorrect. The motion was filed on July 25, 2019. A.B. Data, Ltd. is providing this letter to identify the correct
filing date for the motion for preliminary approval.


Sincerely,
A.B. Data, Ltd.
Settlement Administrator on behalf of Defendant
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 12 of 18 PAGEID #: 1717




                     EXHIBIT D
Case: 2:16-cv-00121-ALM-EPD       Doc #: 97-2 Filed:One
               PLEASE READ THIS NOTICE                  Planet TCPA
                                                     02/14/20       Settlement
                                                                 Page:    13 of 18 PAGEID #: 1718
                                                                       Settlement Administrator
         A COURT ORDERED THIS NOTICE. YOU MAY BE                       c/o A.B. Data, Ltd.
         ELIGIBLE FOR BENEFITS FROM A PROPOSED
                                                                       P.O. Box 173033
         CLASS ACTION SETTLEMENT. YOUR RIGHTS
         MAY BE AFFECTED BY THIS SETTLEMENT.                           Milwaukee, WI 53217

         YOU MUST RESPOND TO THIS NOTICE BY
         FILING A CLAIM FORM BY JANUARY 9, 2020 TO
         RECEIVE COMPENSATION. IF YOU DO NOT                           «Barcode»
         WANT TO BE PART OF THE SETTLEMENT, YOU
         MUST TAKE THE STEPS DESCRIBED IN THIS                         Postal Service: Please do not mark barcode
         NOTICE BY JANUARY 9, 2020.
                                                                       Claim#: «ClaimID»-«MailRec»
         A proposed settlement (the “Settlement”) has been
         reached in an alleged class action lawsuit, Ken Johansen      «First1» «Last1»
         v. One Planet Ops, Inc., No. 2:16-cv-0121, S.D. Ohio
                                                                       «CO»
         (the “Action”). The lawsuit alleges Defendant made
         telephone calls to residential telephone numbers in           «Addr2»
         violation of the Telephone Consumer Protection Act, 47        «Addr1»
         U.S.C. § 227 (the “TCPA”). Defendant denies that it           «City», «St» «Zip»
         violated any laws or did anything wrong. The Parties have     «Country»
         agreed to the Settlement to avoid the burden, expense, risk
         and uncertainty of continuing the Lawsuit.
Case: 2:16-cv-00121-ALM-EPD              Docincludes
         Who is included? The Settlement Class #: 97-2   Filed:
                                                     persons in the02/14/20
                                                                    United States,Page:    14 of numbers
                                                                                   whose telephone 18 PAGEID
                                                                                                         were on #: 1719
           the National Do Not Call Registry, who allegedly received more than one telemarketing call from or on behalf of
           the Defendant. The numbers called are on the Class List. You were identified as someone who is associated with a
           phone number on the Class List, and associated with the number XXX-XXX-XXXX. If this is your number,
           then you are a member of the Settlement Class.

           How much money can I get? If the Court approves the Settlement, Settlement Class Members who timely
           submit a valid Claim Form will be entitled to an equal payment from the $752,560 Settlement Fund, after
           deducting the costs of Settlement Administration and Costs, as well as any attorneys’ fee payment to Class
           Counsel. The estimated payout per person is $20, but that number could be higher or lower depending on the
           number of valid claims received by the Settlement Administrator.

           Plaintiff will apply to the Court for an award of attorney’s fees not to exceed $248,344 plus reimbursement of
           expenses incurred throughout the litigation of this action. Plaintiff will also apply to the Court for an award of
           $10,000 in incentive compensation to the Class Representative Ken Johansen.

           How can I be eligible for a payment? You must complete a Claim Form and send it to the Settlement
           Administrator. Claim Forms may be mailed to the Settlement Administrator or submitted online at
           www.OPOSettlement.com. You may obtain a Claim Form by calling the Settlement Administrator at 866-
           545-1007. You may request at info@OPOSettlement.com that a claim form be mailed to you. All completed
           Claim Forms must be received by the Settlement Administrator or postmarked no later than January
           9, 2020 to be eligible for payment. Only valid and timely Claim Forms will be eligible for payment.

           Your rights to opt-out or object. If you do not want to be legally bound by the Settlement, you may “opt out”
           (exclude yourself) from the Settlement. If you opt out, you will not receive a payment, you may not object to the
           settlement, and you will not release any claims against Defendant. You will be free to pursue whatever legal
Case: 2:16-cv-00121-ALM-EPD
         rights you may have separately andDoc
                                           at your#:own
                                                     97-2    Filed:
                                                        risk and      02/14/20
                                                                 expense. To excludePage:
                                                                                     yourself15
                                                                                             fromof
                                                                                                  the18    PAGEID
                                                                                                      Settlement, you #: 1720
            must mail a request for exclusion to the Settlement Administrator: One Planet TCPA Settlement,
            EXCLUSIONS, Settlement Administrator, c/o A.B. Data, Ltd., P.O. Box 173001, Milwaukee, WI 53217,
            which must be postmarked no later than January 9, 2020, that includes your full name, address, telephone
            number or numbers, and a statement that you wish to be excluded from the settlement, and your signature.

            You may object to the Settlement by submitting a written objection entitled Ken Johansen v. One Planet Ops,
            Inc., No. 2:16-cv-0121, S.D. Ohio, to the Clerk of the Court for the Southern District of Ohio, Office of the
            Clerk, Joseph P. Kinneary U.S. Courthouse, Room 121, 85 Marconi Boulevard, Columbus, Ohio 43215. The
            objection must be postmarked no later than January 9, 2020. Your objection must also be mailed, postmarked
            no later than January 9, 2020, to the Settlement Administrator. Addresses for the Clerk of Court and Settlement
            Administrator are listed on the Settlement Website, which is listed at the end of this Notice. Any objection must
            include your full name; address; telephone numbers that you maintain were called; all grounds for your
            objection, with factual and legal support for each stated ground; the identity of any witnesses you may call to
            testify; copies of any exhibits that you intend to introduce into evidence; and a statement of whether you intend
            to appear at the Final Approval Hearing with or without counsel. Attendance at the hearing is not necessary. If
            you want to be heard orally (either personally or through counsel) in opposition to the Settlement you must file a
            timely objection as set forth above.

            What if I do Nothing? You are not required to take any action. However, if you do not submit a Claim form
            or opt out of the Settlement, you will receive no compensation from the settlement and your rights to bring a
            lawsuit against the Defendant will be extinguished.

            Who is Class Counsel? The Court has designated the following attorneys to represent the Settlement Class
            in this lawsuit: Brian K. Murphy, Jonathan P. Misny Murray Murphy Moul + Basil LLP, 1114 Dublin Road,
Case: 2:16-cv-00121-ALM-EPD
         Columbus, Ohio 43215, Matthew Doc #:Law
                                       McCue, 97-2   Filed:
                                                 Office      02/14/20
                                                        of Matthew McCue,Page:   16 ofNatick,
                                                                         1 South Ave., 18 PAGEID
                                                                                              MA 01760 #: 1721
          and Edward A. Broderick, 99 High St., Suite 304, Boston, MA 02110.

          Can I Appear at the Hearing through My Own Attorney? You will not be separately charged for the
          services of counsel representing the Class in this lawsuit. You have the right (but do not need) to retain your
          own attorney to represent you at the Final Approval Hearing, but if you do, you will be responsible for
          paying your own attorney’s fees and expenses.

          When will the Settlement be finally approved? The Court will hold a Final Approval Hearing (the “Hearing”)
          at 10:00 am on February 25, 2020, at the Joseph P. Kinneary U.S. Courthouse, Room 121, 85 Marconi
          Boulevard, Columbus, Ohio 43215, Courtroom 1, Room 331. At the Hearing, the Court will consider whether
          to approve the proposed Settlement as fair, reasonable, and adequate. The Court will also hear objections to the
          Settlement. If approval is denied, reversed on appeal, or does not become final, the case will continue and claims
          will not be paid.

          Want more information? This Notice is only a summary of the proposed settlement. You may review
          additional details, as well as the Settlement Agreement and other relevant documents, at
          www.OPOSettlement.com. You may review all case filings online through Public Access to Court Electronic
          Records (PACER) or during business hours at Office of the Clerk, Joseph P. Kinneary U.S. Courthouse,
          Room 121, 85 Marconi Boulevard, Columbus, Ohio 43215. Please do not call the Judge or the Clerk of the
          Court. They cannot give you advice on your options.
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 17 of 18 PAGEID #: 1722




                      EXHIBIT E
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-2 Filed: 02/14/20 Page: 18 of 18 PAGEID #: 1723



                                 Requests for Exclusion


   Number Name                         City, State            Class Member
   1      MARIAN L HALLORAN            MASON CITY, IA         Yes
   2      ANDREW KAPLAN                NEW MILFORD, NJ        Yes
